United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, Norfolk, VA,
)
Employer
)
___________________________________________ )
M.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1787
Issued: September 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On July 6, 2009 appellant filed a timely appeal from a June 5, 2009 decision of the Office
of Workers’ Compensation Programs that denied his request for reconsideration and an
August 13, 2008 decision that denied his emotional condition claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.1
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an emotional condition causally related to factors of his federal employment; and
(2) whether the Office properly denied his reconsideration request without further merit review
under 5 U.S.C. § 8128(a).

1

For final decisions of the Office issued prior to November 19, 2008, an appellant had one year from the date of
issuance to file an appeal to the Board. For final Office decisions issued on or after November 19, 2008, an
appellant has 180 days from the date of issuance of the decision to file an appeal to the Board.

FACTUAL HISTORY
On May 16, 2008 appellant, then a 39-year-old electrical worker, filed an occupational
disease claim alleging that he sustained anxiety and depression caused by racial discrimination,
harassment and retaliation in the workplace.
He became aware of his illness on
February 20, 2007 and stopped work on January 23, 2008. The employing establishment
controverted his claim.
In an April 4, 2008 letter, appellant alleged that the cultural environment of his workplace
was the sole contributor to his illness. He noted seeking “solace in the EEO [Equal Employment
Opportunity] process” to combat a discriminatory, racist and corrupt culture.
In an April 7, 2008 letter, Donald Davis, the utilities superintendent, advised that
appellant’s allegations of discrimination had been or were being dealt with by EEO and
management. He denied that management retaliated against appellant, whose work he
characterized as highly satisfactory. Mr. Davis advised that the only adverse action taken against
appellant involved a notation of absence without leave (AWOL) for going to the union office
without first filling out a permission slip to leave work.
In an undated statement received April 10, 2008, Mitchell Cutrell, a manager, advised
that on August 8, 2007 appellant’s truck was found running with the keys in it. Subsequently,
appellant filed a discrimination complaint because Mr. Cutrell conducted a fact-finding
investigation. Mr. Cutrell noted that it was a violation of policy to leave equipment running
while unattended. Appellant contended that it was a common practice to do so and that he was
being singled out by management.
In statements to the record, appellant asserted that the charge of leaving the job without
permission on January 15, 2008 was in retaliation for filing EEO complaints against management
and being a witness for other coworkers. He alleged a January 31, 2008 conversation among
managers that he and a coworker were “shucking and jiving” while on sick leave. Appellant
alleged that his medical information was compromised because his EEO activities created a
hostile work environment. On November 11, 2006 Jerald Ballance, appellant’s supervisor, used
vulgar language to inform a coworker that appellant was operating his truck poorly. Appellant
reported that Mr. Ballance also made an inappropriate remark in December 2006 when appellant
and several coworkers discussed helping an injured employee and his family. He generally
alleged that Mr. Ballance referred to African Americans as “you people.”
Appellant contended that Mr. Ballance had retaliated against him on February 2, 2007, by
assigning him to clean up the cable yard in the rain while other available crewmembers were not
required to work in the rain. He alleged that Mr. Ballance removed a refrigerator and furniture
from the shop and stated that it was not a lunchroom. Appellant alleged that Mr. Ballance
routinely disregarded information from African Americans and would pretend not to hear them
saying “Did n[o]t hear you, I [a]m sorry.”
Appellant claimed that Mr. Ballance referred to coworkers in offensive and racist terms.
On March 24, 2007 the supervisor allegedly passed a group of African American employees and
stated that, “they are all gathered at the river.” On March 30, 2007 Mr. Ballance allegedly

2

referred to the color of two women seen with a coworker and, on April 19, 2007, referred to an
outfit that a pimp would wear. Appellant reiterated that no other employees were subjected to a
fact finding for leaving a vehicle engine running. He provided an affidavit stating that it was
common practice. Appellant noted that his supervisors were unaware of who left the keys in the
truck until he came to their office.
Appellant also filed an EEO complaint against Mr. Cutrell for a hostile work
environment. In a September 26, 2007 statement, he alleged that racial discrimination occurred
and that Mr. Ballance warned him and others to watch their backs.
Appellant alleged that on January 2, 2008 he was detailed to another crew in retaliation
for filing an EEO claim and, on January 9, 2008, discovered that he and two other
African American coworkers were the only employees not included in an “on the spot” award.
He filed a discrimination complaint for nonreceipt of the award. Appellant stated that he was
forced to take sick and advanced sick leave for work-related stress and anxiety. On January 31,
2008 his previously approved leave was rescinded and he experienced further problems related
to use of leave in February, March and April 2008. Appellant provided a September 26, 2007
affidavit attesting that Mr. Ballance engaged in racially offensive and demeaning behavior. He
stated that Mr. Ballance was “one of the worst supervisors I have ever had the displeasure to
work for” and that he was forced to file an EEO complaint against Mr. Ballance, which was still
in progress.
Appellant submitted a claim acknowledgement notice from the employer regarding his
April 19 and August 24, 2007 racial discrimination complaints and a fact-finding investigation
related to leaving his vehicle unattended and running. He enclosed a formal complaint of
discrimination form. Appellant submitted a copy of a charge against the employer regarding
leaving without permission on January 23, 2008. The Office also received an EEO specialist’s
May 11, 2007 report related to insensitive and racially degrading remarks made by Mr. Ballance.
The EEO specialist interviewed Mr. Ballance, who denied making any racially insensitive
remarks and explained the context of various interactions with subordinates. Mr. Davis advised
the specialist that Mr. Ballance had been assigned to a temporary detail to help alleviate friction
in the work unit. In a September 21, 2007 report from an EEO specialist pertaining to the
unattended government vehicle, she noted that Mr. Davis claimed that the fact-finding process
could not have been reprisal because no one knew who left the vehicle unattended.
Appellant submitted witness statements from relatives and friends regarding his
condition. He also submitted records from Gary Rolfus, a social worker and a February 5, 2008
treatment note from Dr. Charlene M. Britt, a Board-certified family practitioner, who noted that
appellant had work stress and diagnosed a stress reaction.
In an August 13, 2008 decision, the Office denied appellant’s claim. It found that he
failed to sustain an emotional condition in the performance of duty as no compensable
employment factors were established.2

2

On August 28, 2008 appellant appealed to the Board. On December 17, 2008 he asked to withdraw his appeal.
On March 12, 2009 the Board issued an order dismissing appeal. Docket No. 08-2360.

3

On January 1 and March 18, 2009 appellant requested reconsideration. In a May 18,
2009 letter, he asserted that his allegations were supported by the evidence. Appellant noted that
the Social Security Administration supported that his work environment caused a post-traumatic
stress condition. Although some of his complaints were about administrative actions, he alleged
that there had been malicious error and abuse. The Office received treatment notes and
laboratory work from Dr. Britt and a November 17, 2008 report from Dr. Parthiv Sheth, a Boardcertified psychiatrist and neurologist.
In a September 24, 2007 statement, Louis Johnson III, a coworker, addressed his
employment and an EEO complaint by employees against Mr. Ballance for using racial epithets.
He stated generally that Mr. Ballance had made “some remarks that’s not becoming as a
supervisor” and attributed comments made about other employees based on race or religion to
the supervisor. In an October 2, 2007 statement, Ronald S. Eley, noted that he was presently
employed at the shipyard and that he had been referred to by racially offensive and unfair ethnic
slurs. He stated that he was a victim of racially insensitive behaviors by Mr. Ballance. In a
statement dated September 26, 2007, Ronald K. Barber, a union steward and coworker, advised
that he was presently employed and Mr. Ballance was his supervisor. He stated that
Mr. Ballance had made comments that were derogatory, racially insensitive or anti-Semitic on a
daily basis. Mr. Barber alleged generally that Caucasians were given special treatment, such as
choosing their own job assignments and selecting the truck of their choice. In a September 26,
2007 statement, Milton Powell, a coworker, advised that Mr. Ballance used racially derogatory
and profane terms to refer to African American, Jewish and Hispanic employees. Appellant also
provided a February 21, 2006 statement which repeated his allegations.
Appellant submitted copies of March 16, 2006 and November 14, 2007 Equal
Employment Opportunity Commission (EEOC) decisions in cases brought by his coworkers. A
March 16, 2006 decision did not address the merits of one case; but found that it was improper to
dismiss the complaint for failure to state a claim. The employer was directed to continue its
administrative processing of the complaint. The November 14, 2007 decision vacated the prior
decision and remanded the case for a hearing to assess witness credibility.3
In a June 5, 2009 decision, the Office denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by

3

Appellant was not a party to either of these complaints.

4

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.4
It is well established that, in an emotional condition claim, a claimant must first establish
a compensable work factor before the medical evidence is considered.5 A claimant has the
burden of establishing by the weight of the reliable, probative and substantial evidence that the
condition, for which he claims compensation, was caused or adversely affected by employment
factors.6 This burden includes the submission of a detailed description of the employment
factors or conditions, which the employee believes caused or adversely affected the condition or
conditions, for which compensation is claimed.7
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.8 On the
other hand the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or his frustration from not being permitted to work in a particular
environment or to hold a particular position.9
Investigations are considered to be an administrative function of the employer where they
are not related to the employee’s day-to-day duties or specially assigned duties or to a
requirement of the employee’s employment. The employer retains the right to investigate an
employee if wrongdoing is suspected or as part of the evaluation process. An employee’s fear of
being investigated is not covered under the Act. Investigations will be considered a factor of
employment where the evidence demonstrates error or abuse on the part of the employer.10
The Board has held that actions of the employing establishment in matters involving the
use of leave are generally not considered compensable factors of employment as they are
administrative functions of the employer and not duties of the employee. Approving or denying
a leave request is an administrative function of a supervisor. An administrative or personnel
matter will be considered to be an employment factor where the evidence discloses error or

4

Roy L. Humphrey, 57 ECAB 734 (2006); Daniel O. Vasquez, 57 ECAB 559 (2006).

5

Richard Yadron, 57 ECAB 207 (2005).

6

Pamela R. Rice, 38 ECAB 838, 841 (1987).

7

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

8

5 U.S.C. §§ 8101-8193.

9

See Lillian Cutler, 28 ECAB 126 (1976).

10

Jeral R. Gray, 57 ECAB 611 (2006). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 566 (1991).

5

abuse.11 Allegations that the employing establishment engaged in unfair disciplinary actions,
improperly handled work accommodation requests and mishandled or ignored employee
inquiries about workload issues relate to administrative or personnel matters, unrelated to
employee’s regular or specially assigned work duties and do not generally fall within the
coverage of the Act. An employee’s dissatisfaction with perceived poor management constitutes
frustration from not being permitted to work in a particular environment or to hold a particular
position and is not compensable. A claimant must substantiate allegations of harassment or
discrimination with probative and reliable evidence.12
Where an employee alleges harassment and cites to specific incidents or working
conditions and the employer denies that harassment has occurred, the Office, as part of its
adjudicatory function must make findings of fact regarding whether the alleged factors are
factually established and constitute compensable factors of employment. In such cases the issue
is not whether the claimant has established harassment or discrimination under EEOC standards.
Rather, the issue is whether the claimant under the Act has submitted evidence sufficient to
establish an injury arising in the performance of duty. In assessing the evidence, the Board has
held that grievances and EEOC complaints, by themselves, do not establish that workplace
harassment or unfair treatment has occurred.13
With regard to emotional claims arising under the Act, the term “harassment” as applied
by the Board is not the equivalent of harassment as defined by other agencies, such as the EEOC,
which is charged with statutory authority to investigate and evaluate such matters in the
workplace. Rather, under the Act, the term harassment is generally synonymous with a
persistent disturbance, torment or persecution. It is mistreatment by coemployees or coworkers.
Mere perceptions and feelings of harassment will not support an award of compensation.14
Where a claimant alleges harassment, the issue is whether the claimant has submitted sufficient
evidence under the Act to establish a factual basis for the claim by supporting his or her
allegations with probative and reliable evidence.15
ANALYSIS -- ISSUE 1
Appellant alleged an emotional condition due to various incidents he characterized as
harassment or racial discrimination by his supervisor. The Board must review whether the
alleged incidents are employment factors under the Act. Appellant did not attribute his
emotional condition to the regular or specially assigned duties of his position as an electrical
worker. Therefore, he has not alleged a compensable factor under Cutler.16
11

T.G., 58 ECAB 189 (2006).

12

Robert Breedon, 57 ECAB 622 (2006).

13

Michael A. Deas, 53 ECAB 208 (2001).

14

V.W., 58 ECAB 428 (2007).

15

C.S., 58 ECAB 137 (2006).

16

See supra note 9.

6

Appellant’s allegations relate primarily to administrative and personnel actions taken by
his supervisor. In McEuen,17 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employer is not covered under the Act
unless there is evidence of administrative error or abuse. Generally, such actions pertain to
procedures and requirements of the employer and do not bear a direct relation to the work
required of the employee. Absent evidence of error or abuse, the emotional condition is not
employment generated. To determine whether error or abuse has occurred, the Board must
examine whether the employer acted reasonably.18
Appellant alleged that his supervisor engaged in improper disciplinary actions, issued
unfair performance evaluations, such as the denial of an on the spot award, wrongly denied
leave, improperly assigned work duties and unreasonably monitored his activities at work.
These allegations relate to administrative or personnel matters and do not fall within the
coverage of the Act.19 Although these matters are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.20
Appellant alleged that the AWOL time discipline was retaliation for his EEOC filings
and activity. Mr. Davis, appellant’s supervisor, explained that the employer required the
employee to fill out a permission slip before departing from work. He denied that any action
toward appellant was taken as retaliation and noted that appellant’s work was found highly
satisfactory. Appellant also alleged retaliation when a fact-finding investigation was initiated
when keys were found left in a truck with the engine running. Mr. Cutrell, a manager, stated that
it was a violation of the employer’s policy to leave equipment running unattended. He denied
that the fact-finding investigation was discriminatory. The September 21, 2007 report from an
EEO counselor noted that Mr. Davis stated that because no one knew at the initiation of the
investigation who left the vehicle unattended, it could not have been reprisal against appellant.
The Board has held that investigations are an administrative function of the employing
establishment that do not involve an employee’s regularly or specially assigned employment
duties and are not considered to be employment factors.21 Although appellant generally alleged
that his supervisor and managers acted abusively, he did not provide sufficient evidence to
support his contention claim. The employing establishment provided reasonable explanations for
these actions and the evidence is insufficient for the Board to find any improper motive to
warrant error or abuse in these matters.
Appellant alleged that he was treated unfairly because he was not included in an “on the
spot award” on January 9, 2008.22 He filed an EEO complaint in this matter. The employing
17

See supra note 10.

18

See Richard J. Dube, 42 ECAB 916, 920 (1991).

19

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
20

Id.

21

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

22

Although the handling of evaluations is generally related to the employment, it is an administrative function of
the employer and not a duty of the employee. C.S., supra note 15.

7

establishment denied any act of retaliation or abuse. On its face, this allegation, if accurate, does
not rise to the level of an employment factor. The record contains no finding of error or abuse in
the EEO process. The evidence of record before the Board is not sufficient to establish error or
abuse by the employer for the spot awards issued to various employees.
The Board has held that, although the handling of leave requests and attendance matters
are generally related to employment, they are administrative matters and not a duty of the
employee.23 Appellant has not submitted sufficient corroborating statements or other evidence to
support his allegations that his employer acted abusively in handling his requests. He has not
submitted sufficient evidence to establish error or abuse in the handling leave-related matters.
Appellant alleged that, on January 2, 2008, he and a coworker were detailed to another
crew due to inability to get along with Mr. Ballance. On February 2, 2007 Mr. Ballance assigned
him to clean up the cable yard in the rain, while other employees were available. The
assignment of work is an administrative function of the employer and not a duty of the
employee.24 There is no evidence of record to corroborate his allegation that the employing
establishment acted unreasonably in assigning work to appellant.
A number of appellant’s allegations relate to other workers. Such allegations are not
sufficient to establish error or abuse by appellant’s supervisor or managers with regard to the
actions taken pertaining to him. The Board has held that an employee’s dissatisfaction with
perceived poor management constitutes frustration from not being permitted to work in a
particular environment or to hold a particular position and is not compensable under the Act.25
Appellant alleged that, on February 6, 2007, Mr. Ballance retaliated against him and
coworkers by removing a refrigerator and furniture from the shop and told them it was not a
lunchroom. There is no evidence that this act was directed against appellant or that the
employing establishment did not have the right to control the work space.
Appellant generally alleged that he and coworkers were unreasonably monitored by
Mr. Ballance such as when Mr. Ballance allegedly overheard appellant in conversation with
coworkers about an injured coemployee. The monitoring of work activities is generally related
to the employment, it is an administrative function of the employer and not a duty of the
employee.26 Appellant’s statements are not sufficiently corroborated and many are vague in that
they are not specific to time, place, manner or individuals involved.27 He primarily alleged that
Mr. Ballance made racist statements or references to African American and other employees.

23

See Joe M. Hagewood, 56 ECAB 479 (2005).

24

See Lori A. Facey, 55 ECAB 217 (2004).

25

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

26

See Dennis J. Balogh, 52 ECAB 232 (2001); see also John Polito, 50 ECAB 347 (1999).

27

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

8

Appellant generally alleged that several supervisors favored Caucasians in assigning work and
that Mr. Ballance purposely pretended not to hear feedback by African Americans.
Appellant submitted statements from various coworkers; however, the evidence provided
does not address any specific allegations raised by appellant with regard to Mr. Ballance or other
managers at work. The various statements of record pertain to interactions each worker had with
Mr. Ballance and alleged generally that he made racial statements or innuendos when referring to
various employees. The statements are of reduced probative value in this case as they do not
specifically pertain to appellant’s allegations or verify that on specific dates Mr. Ballance made
such comments to appellant. While it appears that Mr. Ballance had a reputation for derogatory
or off-putting remarks, the allegations raised by appellant are not substantiated by the affidavits
which fail to identify time, place or the parties involved. The fact that other employees
proceeded with EEOC claims involving Mr. Ballance is not sufficient to establish the allegations
made by appellant as factual. The record in this case does not establish that the EEO process
produced any finding in appellant’s favor on his allegations.
Appellant alleged that his supervisors frequently spoke to him in a rude, demeaning
manner. The Board has recognized the compensability of verbal abuse in certain circumstances.
However, this does not imply that every statement uttered in the workplace will give rise to
coverage under the Act.28 As noted, the incidents cited by appellant are generally either
insufficiently corroborated or were not identified as being directed towards him. This reduces
the probative value of the statements submitted on his behalf.
On appeal, appellant argued that he established his claim and referred to a Social Security
Administration finding regarding his ability to work. The Board notes that decisions of other
agencies regarding disability are not binding on the Office. The standards for establishing workrelated disability under the Act, which governs the Office and the Board, are not the same as the
standards set for disability retirement or social security benefits.29
The question before the Board is whether appellant met his burden to produce evidence
which establishes his claims of harassment, retaliation or racial discrimination. Appellant was
charged with several hours of being AWOL and had other leave issues with the employing
establishment. He was subject to a fact finding procedure concerning whether he left an
unattended government vehicle with the engine running. Appellant was assigned to work while
it rained, assigned to different work crews and was not included in a cash award. He failed to
establish; however, that the employer committed error or abuse in these administrative matters.
As appellant has not established a compensable employment factor, it is not necessary to address
the medical evidence.30

28

Charles D. Edwards, 55 ECAB 258 (2004).

29

See Raj B. Thackurdeen, 54 ECAB 396 (2003).

30

Garry M. Carlo, 47 ECAB 299 (1996). See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

9

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.32 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.33 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.34
31

ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of his claim for an emotional condition and requested
reconsideration. However, he did not provide any relevant or pertinent new evidence to the issue
of whether he established a compensable employment factor. Appellant did not submit evidence
to show that the Office erroneously applied or interpreted a specific point of law or advance a
relevant legal argument not previously considered.
On reconsideration, appellant contended that his allegations were supported by the
evidence of record but he did not submit relevant and pertinent new evidence to support his
allegations. The underlying issue is whether he established a compensable factor of employment
as a cause of his claimed emotional condition. Appellant resubmitted names of witnesses but
this list of names does not establish that the Office erroneously applied or interpreted a specific
point of law or advance a relevant legal argument not previously considered.
Appellant also resubmitted copies of statements from his coworkers who alleged that
Mr. Ballance made derogatory and racial comments toward various minorities. These statements
are not relevant because they did not identify specific instances of such comments directed
toward appellant or made in his presence. Appellant provided copies of EEOC decisions
regarding the claims brought by several coworkers; however, the decisions do not contain any
specific findings regarding appellant. This evidence concerning claims of other employees is not
relevant or pertinent to the allegations raised by appellant. This evidence is insufficient to
warrant further merit review of the claim.
Appellant submitted additional treatment notes from Drs. Britt and Sheth; but if no
compensable employment factors were established, it is not necessary to consider medical

31

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
32

20 C.F.R. § 10.606(b)(2).

33

Id. at § 10.607(a).

34

Id. at § 10.608(b).

10

evidence regarding causal relationship.35 The submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.36 Consequently, the
evidence and argument submitted by appellant on reconsideration is insufficient to require the
Office to reopen his claim for merit review and it properly denied his request.
CONCLUSION
Appellant did not meet his burden of proof to establish that he sustained an emotional
condition arising in the performance of duty. The Board also finds that the Office properly
denied his request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2009 and August 13, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

35

See supra note 30.

36

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000).

11

